

 
 
 
 
Exhibit 10.1



TIME-BASED LONG-TERM INCENTIVE PLAN
UNIT VESTING AGREEMENT
Under the Chatham Lodging Trust
Equity Incentive Plan
(Officers and Employees)
 
 
 
 
 
 
 
Name of Grantee:
 
 
No. of LTIP Units:
 
 
Grant Date: 
 
 March 1, 2017
Final Acceptance Date:
 
 March 1, 2017
 
 
 

     Pursuant to the Chatham Lodging Trust Equity Incentive Plan, as amended
through the date hereof (the “Plan”), and the Agreement of Limited Partnership
of Chatham Lodging, L.P., a Delaware limited partnership (the “Partnership”),
dated April 21, 2010, as amended by that First Amendment, dated as of June 1,
2015 (the “Partnership Agreement”), Chatham Lodging Trust, a Maryland real
estate investment trust and the general partner of the Partnership (the
“Company”), and for the provision of services to or for the benefit of the
Partnership in a partner capacity or in anticipation of being a partner, hereby
grants to the Grantee named above an Other Equity-Based Award (an “Award”) in
the form of, and by causing the Partnership to issue to the Grantee named above,
a number of LTIP Units (as defined in the Partnership Agreement) specified above
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance and execution of this
Time-Based Long-Term Incentive Plan Unit Vesting Agreement (this “Agreement”),
the Grantee shall receive, effective as of the Closing Date (as defined below),
the number of LTIP Units specified above, subject to the restrictions and
conditions set forth herein and in the Partnership Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.
     1. Acceptance of Agreement. The Grantee shall have no rights with respect
to this Agreement unless he or she shall have accepted this Agreement prior to
the close of business on the Final Acceptance Date specified above by
(i) signing and delivering to the Partnership a copy of this Agreement and
(ii) unless the Grantee is already a Limited Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Annex A). Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted, effective as of the Closing Date. Thereupon, the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to the number of LTIP Units specified above, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 2 below.
     2. Restrictions and Conditions.
          (a) The records of the Partnership evidencing the LTIP Units granted
herein shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.
          (b) LTIP Units granted herein may not be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed of by the Grantee prior to
vesting.
          (c) Subject to the provisions of Section 4 below, any LTIP Units
subject to this Award that have not become vested on or before the date that the
Grantee’s employment with the Company and its Affiliates (as defined in the
Plan) terminates shall be forfeited as of the date that such employment
terminates.


1



--------------------------------------------------------------------------------




     3. Vesting of LTIP Units. The restrictions and conditions in Section 2 of
this Agreement shall lapse with respect to the number of LTIP Units specified
below on the Vesting Dates specified below, so long as the Grantee remains an
employee of the Company or an Affiliate from the Closing Date until such Vesting
Date or Dates.




 
 
 
 
 
 
 
Number of
 
 
LTIP Units Vested
 
Vesting Dates
 
 
March 1, 2018
 
 
March 1, 2019
 
 
March 1, 2020

     Subsequent to such Vesting Date or Dates, the LTIP Units on which all
restrictions and conditions have lapsed shall no longer be deemed restricted.
     4. Acceleration of Vesting in Special Circumstances. All restrictions on
all LTIP Units subject to this Agreement shall be deemed waived by the Committee
and all LTIP Units granted hereby shall automatically become fully vested on the
date specified below if the Grantee remains in the continuous employ of the
Company or an Affiliate on such date:
          (a) the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Company without Cause or by the Grantee with Good Reason (each as defined
below);
          (b) the date that the Grantee’s employment ends on account of the
Grantee’s death or total and permanent disability (as defined in
Section 22(e)(3) of the Code); or
          (c) on the date of a Change in Control (as defined in the Plan).
     For purposes of the Award, the term cause means (i) the Participant’s
failure to perform a material duty or the Participant’s material breach of an
obligation under an agreement with the Company or a breach of a material and
written Company policy other than by reason of mental or physical illness or
injury, (ii) the Participant’s breach of a fiduciary duty to the Company, (iii)
the Participant’s conduct that is demonstrably and materially injurious to the
Company, materially or otherwise or (iv) the Participant’s conviction of, or
plea of nolo contendre to, a felony or crime involving moral turpitude or fraud
or dishonesty involving assets of the Company and that in all cases is described
in a written notice from the Board and that is not cured, to the reasonable
satisfaction of the Board, within thirty (30) days after such notice is received
by the Participant.
For purposes of the Award, the term “Good Reason” means (i) the Company’s
material breach of an agreement with the Grantee or a direction from the Board
that the Grantee act or refrain from acting which in either case would be
unlawful or contrary to a material and written Company policy, (ii) a material
diminution in the Grantee’s duties, functions and responsibilities to the
Company and its Affiliates without the Grantee’s consent or the Company
preventing the Grantee from fulfilling or exercising the Grantee’s material
duties, functions and responsibilities to the Company and its Affiliates without
the Grantee’s consent, (iii) a material reduction in the Grantee’s base salary
or annual bonus opportunity or (iv) a requirement that the Grantee relocate the
Grantee’s employment more than fifty (50) miles from the location of the
Grantee’s principal office on the Grant Date, without the consent of the
Grantee. The Grantee’s termination shall not be a termination with Good Reason
unless the Grantee gives the Board written notice (delivered within thirty (30)
days after the Grantee knows of the event, action, etc. that the Grantee asserts
constitutes Good Reason), the event, action, etc. that the Grantee asserts
constitutes Good Reason is not cured, to the reasonable satisfaction of the
Grantee, within thirty (30) days after such notice and the Grantee resigns
effective not later than thirty (30) days after the expiration of such cure
period.
     5. Merger-Related Action. In contemplation of and subject to the
consummation of a consolidation or merger or sale of all or substantially all of
the assets of the Company in which outstanding common shares are exchanged for


2



--------------------------------------------------------------------------------




securities, cash, or other property of an unrelated corporation or business
entity or in the event of a liquidation of the Company (in each case, a
“Transaction”), the Board of Trustees of the Company, or the board of trustees
or directors of any corporation assuming the obligations of the Company (the
“Acquiror”), may, in its discretion, take any one or more of the following
actions, as to the outstanding LTIP Units subject to this Agreement: (i) provide
that such LTIP Units shall be assumed or equivalent awards shall be substituted,
by the acquiring or succeeding entity (or an affiliate thereof), and/or
(ii) upon prior written notice to the LTIP Unitholders (as defined in the
Partnership Agreement) of not less than 30 days, provide that such LTIP Units
shall terminate immediately prior to the consummation of the Transaction. The
right to take such actions (each, a “Merger-Related Action”) shall be subject to
the following limitations and qualifications:
          (a) if all LTIP Units awarded to the Grantee hereunder are eligible,
as of the time of the Merger-Related Action, for conversion into Common Units
(as defined and in accordance with the Partnership Agreement) and the Grantee is
afforded the opportunity to effect such conversion and receive, in consideration
for the Common Units into which his LTIP Units shall have been converted, the
same kind and amount of consideration as other holders of Common Units in
connection with the Transaction, then Merger-Related Action of the kind
specified in clauses (i) or (ii) of this Section 5 above shall be permitted and
available to the Company and the Acquiror;
          (b) if some or all of the LTIP Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and the
acquiring or succeeding entity is itself, or has a subsidiary which is organized
as a partnership or limited liability company (consisting of a so-called
“UPREIT” or other structure substantially similar in purpose or effect to that
of the Company and the Partnership), then Merger-Related Action of the kind
specified in clause (i) of this Section 5 above must be taken by the Acquiror
with respect to all LTIP Units subject to this Agreement which are not so
convertible at the time, whereby all such LTIP Units covered by this Agreement
shall be assumed by the acquiring or succeeding entity, or equivalent awards
shall be substituted by the acquiring or succeeding entity, and the acquiring or
succeeding entity shall preserve with respect to the assumed LTIP Units or any
securities to be substituted for such LTIP Units, as far as reasonably possible
under the circumstances, the distribution, special allocation, conversion and
other rights set forth in the Partnership Agreement for the benefit of the LTIP
Unitholders; and
          (c) if some or all of the LTIP Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and after
exercise of reasonable commercial efforts the Company or the Acquiror is unable
to treat the LTIP Units in accordance with Section 5(b) , then Merger-Related
Action of the kind specified in clause (ii) of this Section 5 above must be
taken by the Company or the Acquiror, in which case such action shall be subject
to a provision that the settlement of the terminated award of LTIP Units which
are not convertible into Common Units requires a payment of the same kind and
amount of consideration payable in connection with the Transaction to a holder
of the number of Common Units into which the LTIP Units to be terminated could
be converted or, if greater, the consideration payable to holders of the number
of common shares into which such Common Units could be exchanged (including the
right to make elections as to the type of consideration) if the Transaction were
of a nature that permitted a revaluation of the Grantee’s capital account
balance under the terms of the Partnership Agreement, as determined by the
Committee in good faith in accordance with the Plan.
     6. Distributions. Distributions on the LTIP Units shall be paid currently
to the Grantee in accordance with the terms of the Partnership Agreement. The
right to distributions set forth in this Section 6 shall be deemed a Dividend
Equivalent Right for purposes of the Plan.
     7. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan.
8. Taxes. The Partnership and the Grantee intend that (i) the LTIP Units be
treated as a “profits interest” as defined in IRS Revenue Procedure 93-27, as
clarified by Revenue Procedure 2001-43, (ii) the issuance of such LTIP Units not
be a taxable event to the Partnership or the Grantee as provided in such revenue
procedure, and (iii) the Partnership Agreement, the Plan and this Agreement be
interpreted consistently with such intent.
     9. Covenants. The Grantee hereby covenants as follows:


3



--------------------------------------------------------------------------------




          (a) So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.
          (b) The Grantee hereby agrees to make an election under Section 83(b)
of the Code with respect to the LTIP Units awarded hereunder, and has delivered
with this Agreement a completed, executed copy of the election form attached
hereto as Annex B. The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty
(30) days after the Closing Date with the IRS Service Center at which such
Grantee files his personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the LTIP Units are awarded to the Grantee.
          (c) The Grantee hereby agrees that it does not have the intention to
dispose of the LTIP Units subject to this Award within two years of receipt of
such LTIP Units. The Partnership and the Grantee hereby agree to treat the
Grantee as the owner of the LTIP Units from the Grant Date. The Grantee hereby
agrees to take into account the distributive share of Partnership income, gain,
loss, deduction, and credit associated with the LTIP Units in computing the
Grantee’s income tax liability for the entire period during which the Grantee
has the LTIP Units.
          (d) The Grantee hereby recognizes that the IRS has proposed
regulations under Sections 83 and 704 of the Code that may affect the proper
treatment of the LTIP Units for federal tax purposes. In the event that those
proposed regulations are finalized, the Grantee hereby agrees to cooperate with
the Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.
          (e) The Grantee hereby recognizes that the U.S. Congress is
considering legislation that would change the federal tax consequences of owning
and disposing of LTIP Units.
     10. Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.
     11. Amendment. The Grantee acknowledges that the Plan may be amended or
terminated in accordance with Article XV thereof and that this Agreement may be
amended or canceled by the Committee, on behalf of the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, provided
that no such action shall adversely affect the Grantee’s rights under this
Agreement without the Grantee’s written consent. The provisions of Section 5 of
this Agreement applicable to the termination of the LTIP Units covered by this
Agreement in connection with a Transaction (as defined in Section 5 of this
Agreement) shall apply, mutatis mutandi to amendments, discontinuance or
cancellation pursuant to this Section 11 or the Plan.
     12. No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.
     13. Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Partnership or, in either case,
at such other address as one party may subsequently furnish to the other party
in writing.
     14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of, related to
or from this Agreement, any breach hereof or any action covered hereby, shall be
resolved within the State of Delaware and the parties hereto consent and submit
to the jurisdiction of the federal and state courts located within the District
of Delaware. The parties hereto further agree that any such action or proceeding
brought by either party to enforce any right, assert


4



--------------------------------------------------------------------------------




any claim, obtain any relief whatsoever in connection with this Agreement shall
be brought by such party exclusively in federal or state courts located within
the District of Delaware.
15. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.


16. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


17. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[Remainder of page left blank intentionally]




5



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
 
CHATHAM LODGING TRUST
  a Maryland real estate investment trust
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date: ______________________________
 
 
 
 
 
 
 
CHATHAM LODGING, L.P.
  a Delaware limited partnership
 
 
 
 
 
By:
 
CHATHAM LODGING TRUST,
 
 
 
 
general partner
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date: ______________________________
 
 

     The foregoing agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the Grantee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 March _____, 2017 
 
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











6



--------------------------------------------------------------------------------






ANNEX A
FORM OF LIMITED PARTNER SIGNATURE PAGE
     The Grantee desiring to become one of the within named Limited Partners of
Chatham Lodging, L.P. (the “Partnership”), hereby becomes a party to the
Agreement of Limited Partnership of Chatham Lodging, L.P., dated April 21, 2010,
as amended by that First Amendment, dated as of June 1, 2015, by and among
Chatham Lodging Trust, as general partner (the “General Partner”), and the
Limited Partners (the “Partnership Agreement”), effective as of the Closing Date
(as defined in the Time-Based Long-Term Incentive Plan Unit Vesting Agreement,
dated March 1, 2017, among the Grantee, the Partnership, and the General
Partner). The Grantee agrees to be bound by the Partnership Agreement. The
Grantee also agrees that this signature page may be attached to, and hereby
authorizes the General Partner to attach this signature page to, any counterpart
of the Partnership Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 March ____ ,2017
 
 
 
 
 
 
 
 
 
 
Signature of Limited Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
Limited Partner’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










7



--------------------------------------------------------------------------------






ANNEX B-1
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
     The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:


 
 
 
 
 
 
1.
 
The name, address and taxpayer identification number of the undersigned are:
Name: ___________ (the “Taxpayer”)





 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Social security number:
 
 
 
 
 
 
 





 
 
 
 
 
 
2.
 
Description of property with respect to which the election is being made:
 
 
 
 
 
 
 
The election is being made with respect to ___________ LTIP Units in Chatham
Lodging, L.P. (the “Partnership”).
 
 
 
 
 
3.
 
The date on which the LTIP Units were transferred is March 1, 2017. The taxable
year to which this election relates is calendar year 2017.
 
 
 
 
 
4.
 
Nature of restrictions to which the LTIP Units are subject:





 
 
 
 
 
 
(a)
 
The LTIP Units are subject to a substantial risk of forfeiture and are
nontransferable on the date of transfer.
 
 
 
 
 
(b)
 
The Taxpayer’s LTIP Units vest and become transferable based on the Taxpayer’s
continued employment.







8



--------------------------------------------------------------------------------




 
 
 
 
 
 
5.
 
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.
 
 
 
 
 
6.
 
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

 
 
 
 
 
 
 
7.
 
A copy of this statement has been furnished to the Partnership and to its
general partner, Chatham Lodging Trust.











 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
     March  , 2017
 
 
 
 
 
 
 
 
Signature of the Taxpayer
 
 
 
 
 
 
 
 
 
 
 
 
 
Taxpayer’s name and address:



     The undersigned hereby consents to the making, by the undersigned’s spouse,
of the foregoing election pursuant to Section 83(b) of the Internal Revenue
Code.


 
 
 
 
 
 
Dated:
 
  March  ___, 2017
 
 
 
 
 
 
Signature of the Taxpayer’s Spouse
 
 
 
 
 
 
 
 
 
Spouse’s name and address:
 
 
 
 
 
 
 
 
 
 







9



--------------------------------------------------------------------------------






Schedule to Section 83(b) Election-Vesting Provisions of LTIP Units
     The LTIP Units are subject to time-based vesting with 33.3% vesting on
March 1, 2018, 33.3% vesting on March 1, 2019, and 33.3% vesting on March 1,
2020, subject to acceleration in the event of certain extraordinary transactions
or termination of the Taxpayer’s employment for cause in certain circumstances.
Unvested LTIP Units are subject to forfeiture in the event of the termination of
the Taxpayer’s employment with Chatham Lodging Trust or its affiliates in
certain circumstances.
 






10

